      Case 1:18-cv-01959-SDA Document 83 Filed 10/30/20 Page 1 of 5




                                               October 30, 2020

By ECF
Hon. Magistrate Stewart Aaron
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007
                                                                                             10/30/2020
               Re:     Punter-Spencer v. Irving et al.
                       Docket No.: 18-CV-1959 (MKV)(SAD)

Dear Magistrate Aaron:

      My firm represents the defendants Charles S. Irving and Transport Corporation of
America, Inc. in this action.

        As we have previously advised the Court, this matter settled, in principle, at the
third private mediation on September 17, 2020 for $1,250,000.00. Since that time, our
office sent a letter to Judge Vyskocil requesting guidance as to a possible fee dispute
between plaintiff’s predecessor counsel (Schulman and Blitz) and current counsel (Sobo &
Sobo). (ECF Docket No. 74). This resulted in the Court scheduling a telephone conference
wherein the issue at bar was discussed. At the telephone conference, which occurred on
October 23, 2020, we advised that Court that the only issue we had with respect to counsels’
fee dispute is that under Judiciary Law § 475, we could not issue the settlement payment.

        We have since been advised that while an overall agreement between plaintiff’s
counsel has not been reached, they are in agreement to allow us to issue the settlement draft
to “Monet Punter-Spencer and Sobo & Sobo, as attorneys”. It was further agreed by
plaintiff’s predecessor and current counsel that Sobo & Sobo will hold $416,666.67 in
escrow until the dispute between Sobo & Sobo and Schulman and Blitz is resolved either
by agreement or Court Order. The email from Gregory Sobo and the email from Fred
Schulman memorializing this agreement is attached hereto.

       As this issue is one of the disputes before the Court, we request that the Court issue an
Order (1) permitting the defendants herein to remit a settlement draft in the amount of
$1,250,000.00 payable to “Monet Punter-Spencer and Sobo & Sobo, as attorneys”; (2)
providing the defendants with at least 15 days from the date of the Order to send payment
to plaintiff’s current counsel; (3) decreeing that the payment by defendants of
$1,250,000.00 is full and final and inclusive of all liens, fees and costs; and (4) directing
      Case 1:18-cv-01959-SDA Document 83 Filed 10/30/20 Page 2 of 5




Sobo & Sobo to keep $416,666.67 in escrow until the issue of attorney’s fees is
resolved by mutual agreement or Court Order.

       We thank this Court for its time and consideration. If the Court has any questions
or concerns, please do not hesitate to contact the undersigned or Matthew J. Vitucci, the
supervising partner.

                                               Respectfully submitted,

                                               GALLO VITUCCI KLAR, LLP


                                               Anne Marie Garcia
/amg
Encls.
                                                         ENDORSEMENT: Request GRANTED
CC:      Robert Borrero (By Email and EFile)             on consent of the parties.
         Fred Schulman (By Email Only)                   SO ORDERED.
10/30/2020             Case
                        Case1:18-cv-01959-SDA
                             1:18-cv-01959-SDA Document
                                                Document
                                                  Mail - Anne82-1
                                                              83 Garcia
                                                              Marie Filed
                                                                     Filed 10/30/20
                                                                            10/30/20 Page
                                                                         - Outlook    Page31ofof51

       Punter Settlement Draft
       Greg Sobo <gregsobo@sobolaw.com>
       Fri 10/30/2020 10:19 AM
       To: Anne Marie Garcia <agarcia@gvlaw.com>
       Cc: Robert E. Borrero <rborrero@sobolaw.com>; Brenda Davis-Bush <bdavis-bush@sobolaw.com>; fred@schulmanblitz.com
       <fred@schulmanblitz.com>
                  Dear Ms. Garcia:

               I left you a voicemail moments ago. This morning I learned that you are holding the
       settlement draft in the above-referenced matter until an agreement has been reached regarding the
       fee division between incoming and outgoing counsel for the plaintiff. Please be advised that you
       are not authorized to hold the draft, and should send the check within the time limits prescribed
       by law to us as Ms. Punter’s attorneys. The penalty for failing to do so would require your client
       to pay interest on the total settlement amount.
               I have included outgoing counsel, Fredrick Schulman, Esq., on this email. He has agreed
       that the settlement draft be sent immediately with my written assurance, made herein, that any
       and all attorneys’ fees will be held in escrow unless or until an agreement reached, or court order
       issued, regarding an equitable division of attorneys’ fee. Ms. Punter resolved this case for the
       settlement amount largely because she wished to have access to these funds immediately. As you
       are in receipt of the duly executed release and closing documents, please send the check to us
       immediately, made out to Monet Punter and Sobo & Sobo, as attorney.
               Please feel free to contact me if you have any questions or concerns.

                  Best,

                                 Greg Sobo, Esq.
                                 Founder & CEO
                                 Main: (845) 343-7626 (SOBO)
                                 Direct: (845) 394-2502
                                 Email: gregsobo@sobolaw.com



             Bronx – Manha an – Middletown – Mon cello
              Newburgh – Poughkeepsie – Spring Valley




https://outlook.office.com/mail/inbox/id/AAQkAGFlZDViY2EyLWY0MDYtNDRkOC05ZDkxLTE5ZmUxMTZlMzY0ZgAQAC%2Fp%2BFNE8kH%2Bpgfiyo… 1/1
10/30/2020          Case
                     Case1:18-cv-01959-SDA
                          1:18-cv-01959-SDA Document
                                             Document
                                               Mail - Anne82-2
                                                           83 Garcia
                                                           Marie Filed
                                                                  Filed 10/30/20
                                                                         10/30/20 Page
                                                                      - Outlook    Page41ofof52

       RE: Punter Settlement Draft
       Fred Schulman <fred@schulmanblitz.com>
       Fri 10/30/2020 10:55 AM
       To: Greg Sobo <gregsobo@sobolaw.com>; Anne Marie Garcia <agarcia@gvlaw.com>
       Cc: Robert E. Borrero <rborrero@sobolaw.com>; Brenda Davis-Bush <bdavis-bush@sobolaw.com>; Justin Blitz
       <justin@schulmanblitz.com>
       Ms. Garcia: Based on Mr. Sobo’s assurance below that he will hold the en re por on of the se lement funds
       which are a ributable to the a orneys’ fees ($416,666.67) in escrow pending the resolu on of our dispute
       regarding the division of the a orneys’ fees (either by agreement, court order or otherwise), I consent to you
       releasing the se lement check to Mr. Sobo’s oﬃce.

       Best,
       --Fred Schulman
       ____________________________________
       Fredrick A. Schulman, Esq.
       SCHULMAN BLITZ, LLP
       1359 Broadway – Suite 820
       New York, NY 10018
       p. 212-871-1300
       f. 646-599-9320
       e. fred@schulmanblitz.com
       www.schulmanblitz.com


       From: Greg Sobo <gregsobo@sobolaw.com>
       Sent: October 30, 2020 10:20 AM
       To: agarcia@gvlaw.com
       Cc: Robert E. Borrero <rborrero@sobolaw.com>; Brenda Davis-Bush <bdavis-bush@sobolaw.com>;
       fred@schulmanblitz.com
       Subject: Punter Se lement Dra
       Importance: High

                Dear Ms. Garcia:

               I left you a voicemail moments ago. This morning I learned that you are holding the
       settlement draft in the above-referenced matter until an agreement has been reached regarding the
       fee division between incoming and outgoing counsel for the plaintiff. Please be advised that you
       are not authorized to hold the draft, and should send the check within the time limits prescribed
       by law to us as Ms. Punter’s attorneys. The penalty for failing to do so would require your client
       to pay interest on the total settlement amount.
               I have included outgoing counsel, Fredrick Schulman, Esq., on this email. He has agreed
       that the settlement draft be sent immediately with my written assurance, made herein, that any
       and all attorneys’ fees will be held in escrow unless or until an agreement reached, or court order
       issued, regarding an equitable division of attorneys’ fee. Ms. Punter resolved this case for the
       settlement amount largely because she wished to have access to these funds immediately. As you
       are in receipt of the duly executed release and closing documents, please send the check to us
       immediately, made out to Monet Punter and Sobo & Sobo, as attorney.
               Please feel free to contact me if you have any questions or concerns.

                Best,
https://outlook.office.com/mail/inbox/id/AAQkAGFlZDViY2EyLWY0MDYtNDRkOC05ZDkxLTE5ZmUxMTZlMzY0ZgAQAC%2Fp%2BFNE8kH%2Bpgfiyo… 1/2
10/30/2020             Case
                        Case1:18-cv-01959-SDA
                             1:18-cv-01959-SDA Document
                                                Document
                                                  Mail - Anne82-2
                                                              83 Garcia
                                                              Marie Filed
                                                                     Filed 10/30/20
                                                                            10/30/20 Page
                                                                         - Outlook    Page52ofof52

                                 Greg Sobo, Esq.
                                 Founder & CEO
                                 Main: (845) 343-7626 (SOBO)
                                 Direct: (845) 394-2502
                                 Email: gregsobo@sobolaw.com



             Bronx – Manha an – Middletown – Mon cello
              Newburgh – Poughkeepsie – Spring Valley




https://outlook.office.com/mail/inbox/id/AAQkAGFlZDViY2EyLWY0MDYtNDRkOC05ZDkxLTE5ZmUxMTZlMzY0ZgAQAC%2Fp%2BFNE8kH%2Bpgfiyo… 2/2
